ORDER

Philip R. Dunn moves for reconsideration of the court’s order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination.
Dunn has now submitted a Rule 15(c) statement.
Accordingly,
*17IT IS ORDERED THAT:
(1) The motion for reconsideration is granted.
(2) The August 12, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Dunn’s brief is due within 30 days of the date of filing of this order.